Case 4:19-cr-00832 Document 35-1 Filed on 11/27/19 in TXSD Page 1 of 3
2/25/2019 7 1
THE STATE OF TEXAS

COUNTY OF HARRIS

AFFIDAVIT FOR SEARGH AND ARREST WARRANT nay
{Article 18.02(1)-(9), Texas Code of Criminal Procedure} “ L .

BEFORE ME, THE UNDERSIGNED AUTHORITY, PERSONALLY APPEARED THE. -.

AFFIANT HEREIN, A PEACE OFFICER UNDER THE LAWS OF TEXAS, WHO, BEING.

DULY SWORN, ON OATH MADE THE FOLLOWING STATEMENTS AND
ACCUSATIONS:

My. name ts Officer Gerald Goines and | am commissioned as @ peace officer by
The Houston Police Department.

_ 4. There is in the city of Houston, Harris County, Texas, a suspected place and
premises described and located as follows: a one story residence located at “7815
Harding street”. Said suspected place is described as: a one story residénce located in
the 7800 block of Harding street. The location is located in Houston, Harris County,
Texas. Said location is better described as a one story residence constructed of Wagd.
The residence is tan in.color with white trim. The residence in question is located on the
north side of Harding street between the intersections of Berkley and Fennell. The front
door is whife in color and faces south. The numbers “7815” are plainly displayed on the
residence in question. The location in question-Is located in the 7800 block of Harding

street, Housten, Harris County, Texas, >

_ 2. Said suspected place is in the charge of and controlled by each of the
follawing named and/or described suspected parties (hereafter called "suspected Batty
whether one or more), to wit: a white male, whose name is unknown, HS ‘is

approximately fifty-five (55) years of age, five feet eleven inches (5’11) in height ‘arid

one hundred and eighty (180) pounds in weight. ; i

. 3. It is the belief of affiant that said suspected party has possession of and is
concealing at said suspected place in violation of the laws of the State of Texas the
following property: a drug, controlled substance, immediate precursor, chemical

precursor, .or other controlled substance property, including. an apparatus or

paraphernalia kept, prepared, or manufactured in Violation of the laws of this state, to
wit: heroin. . ,

Vat

2
+ Niece
< ery
Ger met

. us
Sara
or

rand
‘ iY,
i
4

wt ee
ar TA Se

’ ot
MG

8

’ """ 7818 Harding st [page 3 of 8]

oe
2S :
oY it te

4

Sed
oe Fee
ey

sagt

“COVERNMENT —

-si

EXHIBIT

= — a Aggo12

 

yer .

ot
a
th,

P3

 

 
. Case 4:19-cr-00832 Document 35-1. Filed on 11/27/19 in TXSD Page 2 of 3
2/28/2019, 4 | |

A Afi ant has good reason to believe, does believe, and hereby charges. and
accuses that on or about 01/27/2019 in Houston, Harris County, Texas, the suspected

party committed an offense against the laws of the State of Texas, to wit, Possession.of .

a substance, namely heroin: On said date and at said place, the suspected party ‘did
then and there intentionally and knowingly possess a substance, believed and referred

to as heroin.

_ §. Affiant has probable cause for said belief by reason of the following facts and
circumstances: On January 27,2019, a narcotic investigation was being conducted at
the above residence, located at 7815 Harding street, Houston, Harris County, Texas.
Your Affiant had previously received information that the above male, whase name is
unknown, was selling narcotics. This investigation had been going on for approximately
two (2) weeks-by the Houston Police Narcotic Division. On 01/27/2019, your-Affiaht
' contacted the below confidential Informant regarding the above’ location mehtigned,
_ above. Your Affiant met with the confidential informant to further this nardott
investigation. The confidential informant was met ata pre-determined location ‘to assitt
officers of the narcotic division with this investigation. The Affiant searched" the
confidential informant and found the confidential informant to be clear of any narcotics /
and or paraphernalia. The confidential informant was advised your by your Affiant that
at the above location in question, narcotics were being sold and stored. The
confidential informant was provided U.S. currency by the Affiant for the purpose of
buying narcotics from any individuals located at the above location in question, The
Affiant observed the confidential informant go directly. to the above location in question,
where the confidential informant was met by a male from inside the above residence ip
question, After several minutes, the Affiant observed the confidential informant: eaves
_ the residence in question and return directly to the Affiant. The confidential infor:
surrendered a quantity of brown powder substance to. the Affiant. The: confident}
informant advised that the substance was purchased as “boy”. The term “boy: is! 2
street slang for heroin. The confidential Informant advised that the substance: was
purchased from the male déscribed above and whose name is unknown. The
confidential informant advised that additional quantity of brown powder substance was
observed. in the unknown male's hand which went back into the residence above of
"7815 Harding street’. The confidential informant also advised that the additional
substance was in the care / custody and control of the male described above and
whose name is unknown. The additional substance was packaged i in a large quantity of
plastic baggies. The confidential informant was searched again after the. completions Of

this investigation and found clear of any amount of narcotics, Surveillance wasp mH
ut r te 3 a

on the above location in question by the narcotic officers. a

The confidential. informant stated that a weapon was observed at the residemés
above in question during the narcotic transaction. The weapon was on the possession
of the above male whose name is unknown but is more fully described above.. The
weapon appeared: to. be a semi-auto hand gun of a 9mm caliber. . The. confidential .
informant also advised that the confidential informant was advised by the malé above
whose name is unknown to return when more “boy” was needed. ‘

The quantity of brown powder substance purchased at the above residence
located at “7815 Harding street” on 01/27/2019 was recognized by sight and textti te as
“heroin” by your Affiant and. narcotic officer $. Bryant. The. brown powder subs tan
was also referred to as heroiti by its street name of ‘boy’.

“a
Mi
ai

4
as oe “yEras

7815 Harding st [page 4 of 5]

A00013-

PA

 
Case 4:19-cr-00832 Document 35-1 Filed on 11/27/19 in TXSD Page 3 of 3
2/25/2019 a | 1 | |

The confidential informant has provided informant and assistance to officers in
the past on at least ten (10) prior occasions which has lead to narcotic arrests and
seizures. The confidential informant has proven to be credible and reliable on spay
prior occasions. Officers have made arrests and seized narcotics based on inforrétign
and assistance provided by the confidential informant | in the past.

6. Affiant requests authorization to enter the suspected place and premises
without first knocking and announcing the presence and purpose of officers executing
the warrant sought herein. As probable cause to believe that such knocking’ and
announcing would be dangerous, futile, or would inhibit the effective investigation of the
offense described in this. Affidavit; affiant submits that the following facts: and
circumstances: the above male whose name is uknown but is more fully deseribéd

above was observed at the above residence at “7815 Harding street’, Houston; Haris
County, Texas. A controlled substance, namely heroin was purchased from the location
and additional substance was observed at the above residence in question by the
‘confidential informant. A weapon was observed during the narcotic investigation. . Your
Affiant believe that the weapon is being kept at the same location where the narcotiés -
are being stored. Based on your Affiant’s experience, that when weapons are used or

displayed at a narcotic transaction, it is there for the protection of the narcotics, and or

to buy time so that the narcotics may be destroyed.

; "Wherefore, affiant asks: for issuance of a warrant that will authorize affiant and
- other peace officers to search sald suspected place and premises for the probity
described above and. seize same, and to arrest and search each suspected: Ubary
named and described herein and others unknown to affiant found to be ocouparits: OF

ao

and in control of said premises. a8

. a LG
rel

 

 

Cen Cenlocs_ soe Coy Se 3
Affiant's Printed Narne Affiant's Signature

SWORN TO AND SUBSCRIBED BEFORE ME BY SAID AFFIANT ON THIS THE
28th DAY OF JANUARY, 2019. .

 

 

 

v4 Of lil te
HARRIS COUNTY, TEXAS

i pes coy aS Harding st Ipage 5
7 ail opel ne (7

 
 
   
   

Ba

ng

; @
, as K gy

es

 

- A00014

PS

 

 

 
